ORMOND, J.
From the return of the justice of the peace, it appears, that this was an award made pursuant to the statute, (Clay’s Dig. 50,) which declares, that the awapd shall be made 'the judgment of the Court, “and shall not be invalidated, set aside, or appealed from, unless it shall be made to appear, that the award was obtained by corruption, evident partiality, or other undue means.” No such testimony was offered in the Circuit Court, the evidence only tending to show, that the defendants were not guilty of the trespass, whilst the plaintiff proved and relied on the award.
It is however wholly unimportant, whether the award is considered as made under the statute or not, as it is'equally conclusive as an award at common law, and cam only be impeached for fraud, want of notice, or other improper conduct in the arbitrators. In the absence of such ■ proof, the award is final, and conclusive upon the rights of the parties.
The judgment must be reversed and remanded.